UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1649


CHRISTOPHER LANGDON,
                                                  Plaintiff - Appellant,

             versus



ED GARNER, JR.; STATE OF NORTH CAROLINA; ROY
COOPER; T. L. MALONEE; PHILLIP JACKSON;
BERNADINE BALLANCE; NORTH CAROLINA INDUSTRIAL
COMMISSION,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-746-5-BO; CA-01-816-5-BO; CA-01-906-5-BO)


Submitted:    December 29, 2003              Decided:   February 10, 2004


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Langdon, Appellant Pro Se.      Adrian Phillips, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Robert Orr Crawford, III, Lisa
Carol Glover, NORTH CAROLINA DEPARTMENT OF TRANSPORTATION, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christopher Langdon appeals from the district court’s

order imposing a prefiling injunction.    Our review of the record

discloses no reversible error.    Accordingly, we affirm for the

reasons stated by the district court.   See Langdon v. Garner, Nos.

CA-01-746-5-BO, CA-01-816-5-BO, CA-01-906-5-BO (E.D.N.C. Apr. 17,

2003). We grant Langdon’s motion to amend his informal brief, deny

his motion for stay pending appeal, deny Langdon’s motions for an

extension to file a response, for appointment of counsel and oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -